Citation Nr: 1635452	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating higher than 10 percent for residuals of anterior cruciate ligament reconstruction of the right knee (right knee disability).

3.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, status post arthroscopic debridement (left knee disability).

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left hand and post-surgical residuals of left ulna fracture (previously characterized as osteoarthritis of the left hand) (left hand disability).

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than June 3, 2015 for basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 based on a total combined 100 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army Reserve National Guard and the United States Army Reserve, from October 1978 to January 2007, with periods of active and inactive duty, including verified active service in the United States Army and Army Reserve from May 1979 to May 1992 and from March 2002 to January 2007, respectively.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The decision, in pertinent part, granted service connection for migraine headaches, degenerative joint disease of the lumbar spine, right and left knee disabilities, degenerative changes of the right shoulder, and osteoarthritis of the left hand, each assigned initial 10 percent disability ratings from February 1, 2007.  The decision also denied service connection for an ulnar osteotomy of the left wrist and declined to reopen the Veteran's claim for service connection for hyperactive parasympathetic syndrome (previously characterized as syncopal episodes).  He submitted a timely notice of disagreement as to the assigned disability evaluations and denial of his service connection claims.

A September 2009 rating decision increased the evaluations for the Veteran's migraine headaches and lumbar spine disabilities to 30 and 20 percent, respectively, from February 1, 2007.

In a March 2012 rating decision, the RO granted service connection for post-surgical residuals of the left ulnar fracture and recharacterized the Veteran's service-connected osteoarthritis of the left hand disability as osteoarthritis of the left hand and post-surgical residuals of left ulna fracture.  Thus, the two disorders were contemplated under one rating.

In March 2013, the Veteran testified during a hearing before the undersigned conducted at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

A TDIU claim is part and parcel of the initial rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a June 2013 decision, the Board dismissed the Veteran's claims for increased ratings for his headache and right shoulder disabilities.  At that time, the Board remanded the claims of service connection for hyperactive parasympathetic syndrome and increased initial ratings for left and right knee, left hand, and back disabilities, and the claim for a TDIU, to the Agency of Original Jurisdiction (AOJ) for further development.

An August 25, 2015 rating decision granted service connection for status post cardiorespiratory arrest and recurrent syncope associated with hyperactive parasympathetic syndrome disorder.  This action represents a full grant of the benefits sought as to the Veteran's service connection claim.

An August 28, 2015 rating decision granted eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 from June 3, 2015, based on a total combined 100 percent disability evaluation.  The Veteran submitted a timely notice of disagreement with the effective date of the award and a statement of the case was issued in April 2016.  He perfected an appeal of this claim that month.  Although the matter was not certified to the Board, jurisdiction of this issue is accepted.  38 C.F.R. § 19.35.

In September 2015, the Veteran raised a claim of clear and unmistakable error (CUE) in the August 2015 rating decision that found that he had a combined 100 percent rating from June 3, 2015 (9/9/15 VBMS Notice of Disagreement).  He also seeks "a reopening" of the "prior rating determination date of February 1, 2007", that may be a claim for an effective date earlier than February 1, 2007 for the grant of service connection for his disabilities.  The CUE matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of an increased initial rating for the back and knees, and for the left hand disability, as well as the claim of entitlement to an earlier effective date for DEA eligibility, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in December 2006, September 2009, and April 2012.  The examination reports are of record.

Additionally, there was substantial compliance with the Board's June 2013 remand that directed the AOJ to obtain treatment records from the VA medical center (VAMC) in Washington, D.C. since October 2006 and schedule the Veteran for a VA examination of his knees and lumbar spine.  VAMC Washington treatment records, dated to August 2015 were obtained and the Veteran was scheduled for a VA examination in June 2015.

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims.  The Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disabilities.  He was asked questions about the impact of the disabilities on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case (SSOCs), and a statement of the case, that explained why it had not assigned higher ratings.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice. Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

II. Factual Background and Legal Analysis

   TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Throughout the rating period on appeal, the Veteran has met the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Thus, in June 2013, the Board remanded the TDIU claim for development, pursuant to Rice, supra.

However, in August 2015, the Veteran advised the RO that he currently had secured substantially gainful employment and had such employment since discharge from active service (8/26/15 VBMS Correspondence).  Thus, although he had service-connected disabilities that prevented him from securing substantially gainful employment in most areas he could previously secure gainful employment, the Veteran said that he "was not currently eligible to make a claim for" a TDIU.  He agreed to and requested a final decision be made on his TDIU claim "absent any effort to develop a claim for unemployability."  

As the Veteran has substantially gainful employment, he is not entitled to a TDIU and the claim must be denied.


ORDER

Entitlement to a TDIU is denied.







REMAND

Regarding the evaluation of the back and the knees, VA examinations of record do not comport to the requirements as set forth in Correia v. McDonald.  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), which reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170.  

VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and nonweight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint, and thus excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).  Accordingly, new examinations are warranted, and the examiner should attempt to ascertain passive motion at the time of the prior examinations.

Regarding the left hand, VA medical records in 2014 show that the Veteran experienced numbness and weakness, diagnosed as left ulnar neuropathy and left distal ulnar pain, and, in November 2014, underwent left ulnar nerve decompression with excision of bone of the left distal ulnar (VVA 5/13/15 CAPRI, pp. 6-7, 12, 96, 104, 106, 108, 133, 135-137, 147, 150, 154).  His wounds were healed in January 2015 but he experienced intermittent flare-ups in his wrist.  Id. at 9.  In April 2015, the Veteran was considered doing well after the nerve decompression of the left wrist.  Id. at 2.

In June 2015, a VA examiner opined that the Veteran's left hand arthritis and residuals of left ulna fracture were related because they were anatomically close to each other and postsurgical residuals overlapped but the symptoms were not entirely overlapping (7/6/15 VBMS C&P Exam DBQ Medical Opinion 1).  The hand and wrist/forearm had different functions and each had its own manifestations. 

The Veteran's left hand disability is rated under Diagnostic Code 5229-5015, concerning limited motion of the index or long finger (Diagnostic Code 5229) and benign new bone growth (Diagnostic Code 5015).  During the Board hearing, the Veteran's attorney suggested that separate disability ratings would be more appropriate under Diagnostic Code 5214, that evaluates wrist anklylosis, and Diagnostic Code 5211, that evaluates impairment of the ulna.  See Board hearing transcript at page 17.  On remand, consideration should be given to rating all manifestations of the Veteran's left hand disability, including under Diagnostic Codes 5211, 5214, and any other appropriate diagnostic code.

During the June 2015 VA hand and finger examination, the Veteran reported flare-ups of pain with loss of feeling and decreased use.  The examiner stated that " there is additional limitation of functional ability of the hand during flare-ups or repeated use over time [and]... there is functional limitation due to pain, weakness, and fatigability but no additional [range of motion] loss."  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups of the left hand and fingers.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The matter of an earlier effective date for the Veteran's basic eligibility for DEA based on a total combined 100 percent disability evaluation is inextricably intertwined with his increased rating claim.  As such, the Board will defer consideration of the DEA claim, pending completion of the action requested below regarding the increased rating claim for his left hand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange a new examination of the back and knees, which measures both active and passive range of motion.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Finally, the examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in 2006, 2009, and 2015.  If this cannot be done the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant.    

2. Ask the June 2015 VA examiner to review the claims file and provide an opinion as to whether there is any additional functional limitation of the left hand and fingers in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain, and/or during flare-ups.

The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

If deemed necessary, or if the June 2015 examiner is unavailable, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

If the examiner is unable to answer these questions, reasons for this inability should be provided

3. Readjudicate the claim for an increased initial rating for osteoarthritis of the left hand and post-surgical residuals of a left ulna fracture, to include consideration of the applicability of Diagnostic Codes 5214 and 5211.  If the benefits on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


